In a letter dated December 1, 2004, addressed to the Clerk of the Appellate Courts, respondent Richard D. Laird, Sr., of Topeka, Kansas, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2003 Kan. Ct. R. Annot. 281).
At the time the respondent surrendered his license, a panel hearing was pending on a formal complaint in accordance with Supreme Court Rule 211 (2003 Kan. Ct. R. Annot. 264). The formal complaint concerned allegations of misconduct that he violated a court order and made an improper ex parte communication with the court in a pending matter, and instances of improper conduct with individuals.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Richard D. Laird, Sr., be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Richard D. Laird, Sr., from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2003 Kan. Ct. R. Annot. 286).
Dated this 6th day of December, 2004.